381 So.2d 842 (1980)
Mike ANDERSON d/b/a Collegetown Seafood
v.
The CITY OF BATON ROUGE.
No. 13052.
Court of Appeal of Louisiana, First Circuit.
January 21, 1980.
Rehearing Denied March 31, 1980.
Lewis O. Unglesby, Baton Rouge, for plaintiff-appellant Mike Anderson.
Joseph Keogh, Norbert C. Rayford, Parish Attys. Office, Baton Rouge, for defendants-appellees City of Baton Rouge.
Before EDWARDS, LEAR and GREENE, JJ.
GREENE, Judge.
Plaintiff appeals the lower court judgment denying him a municipal liquor license permitting the sale of alcoholic beverages having an alcoholic content of more than six per cent by volume. The Baton Rouge Alcoholic Beverage Control Board and the City Council had previously denied appellant this liquor license.
We notice ex proprio motu that this appeal was not filed timely. The trial court judgment sought to be appealed was signed *843 on April 27, 1979. The order granting this appeal was signed and filed on May 23, 1979.
This appeal is controlled by Louisiana Revised Statute 26:104 which provides for devolutive appeal of the trial court's judgment "Within ten calendar days of the signing of the judgment by the district court in any such appeal case . . ." The question of timeliness of an appeal is jurisdictional which we must consider. In re State in the interest of Curley, 287 So.2d 558 (La.App. 1st Cir. 1973). Since this appeal was not perfected within ten days of the signing of the judgment by the district court, it must be dismissed.
APPEAL DISMISSED.